This opinion is subject to administrative correction before final disposition.




                                  Before
                         KING, GASTON, and GEIS
                         Appellate Military Judges

                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                           Jacob T. BELK
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 201900294

                            Decided: 25 June 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                         Glenn Hines (arraignment)
                            Kyle Phillips (trial)

   Sentence adjudged 10 July 2019 by a general court-martial convened
   at Marine Corps Base Camp LeJeune, North Carolina, consisting of a
   military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for 24 months, 1 and a dishonorable
   discharge.




   1 The convening authority suspended all confinement in excess of 18 months
pursuant to a pretrial agreement.
                United States v. Belk, NMCCA No. 201900294
                            Opinion of the Court

                              For Appellant:
               Captain Jeremiah J. Sullivan, III, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
    However, we note that the Entry of Judgment does not accurately reflect
the disposition of the specifications of the Charge. The Entry of Judgment
reflects that Appellant pleaded guilty, in Specification 2 of the Charge, to
Attempted Sexual Abuse of a Child under Article 80, UCMJ, when he
actually pleaded and was found guilty of Attempted Sexual Assault of a Child
under Article 80. The Statement of Trial Results accurately reflects this plea,
and we find no evidence of modification by any post-trial action by the
convening authority or any ruling, order, or other determination by the
military judge. See Article 60c(a)(1)(B), UCMJ. Hence, we conclude the
omission is a scrivener’s error and ultra vires. We find no prejudice in this
clerical error, and Appellant asserts none. In accordance with this Court’s
authority under Rule for Court-Martial 1111(c)(2), Manual for Courts-
Martial, United States (2019 ed.), we modify the Entry of Judgment to correct
this clerical error and direct that it be included in the record.
   The findings and sentence as modified are AFFIRMED.


                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court


                                      2
                   United States v. Belk, NMCCA No. 201900294
                           Modified Entry of Judgment




 UNITED STATES                                    NMCCA NO. 201900294


          v.                                             ENTRY
                                                          OF
 Jacob T. BELK                                         JUDGMENT
 Corporal (E-4)
 U.S. Marine Corps                                 As Modified on Appeal

                Accused                                 25 June 2020



    On 29 May and 10 July 2019, the Accused was tried at Marine Corps Base Camp
LeJeune, North Carolina, by a general court-martial consisting of a military judge
sitting alone. Military Judges Glenn Hines and Kyle Phillips presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge:        Violation of Article 80, Uniform Code of Military Justice,
               10 U.S.C. § 880.
               Plea: Guilty.
               Finding: Guilty.

   Specification 1: Attempted Sexual Abuse of a Child by Indecent
                    Communication on or about 26 June 2018.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Attempted Sexual Assault of a Child on or about
                    28 June 2018.
                       Plea: Guilty.
                       Finding: Guilty.




                                          3
                  United States v. Belk, NMCCA No. 201900294
                          Modified Entry of Judgment

                                SENTENCE

  On 10 July 2019, the military judge sentenced the Accused to the following (as
modified, if at all, during any post-trial action):
      Reduction to pay grade E-1.
      Confinement for 24 months.
      A dishonorable discharge.
   The convening authority suspended confinement in excess of 18 months.


                              FOR THE COURT:




                              RODGER A. DREW, JR.
                              Clerk of Court




                                       4